            Case 1:18-cr-02670-MV Document 36 Filed 08/19/19 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )             Cr. No. 18-2670-MV
                                                )
        vs.                                     )
                                                )
TASHQUIN DAVIS,                                 )
                                                )
               Defendant.                       )


 UNITED STATES’ RESPONSE TO DEFENDANT’S SENTENCING MEMORANDUM
              AND OBJECTION TO PRESENTENCE REPORT


       The United States respectfully submits this response to Defendant’s sentencing

memorandum and objections to presentence report (PSR). The United States hereby requests the

Court grant Defendant’s objections to the PSR and sentence Defendant to imprisonment for 262

months, followed by five years of supervised release with the conditions contained in attachment

A of the Presentence Investigation Report, a $100 special penalty assessment, and restitution is

appropriate in this matter.

       I.      Facts

       On July 24, 2018, Defendant consumed alcohol with several people in Shiprock, New

Mexico. (Doc. 29, ¶¶ 9-10). After becoming intoxicated, Defendant went to his neighbor’s

house to acquire more alcohol. Id., ¶ 11. Defendant’s seventy-year-old neighbor, John Doe, was

home with his wife. Id. When Defendant entered the house, Doe confronted him and refused to

give him alcohol. Id. Enraged, Defendant punched Doe in the face twenty to thirty times in

front of his frantic wife. Id. Defendant found a knife, stabbed Doe, and fled the scene. Id. Doe
                Case 1:18-cr-02670-MV Document 36 Filed 08/19/19 Page 2 of 8




died from the injuries he sustained from Defendant. Id. Doe’s wife passed away a few days

later. Id.

          On July 25, 2018, Defendant was charged by complaint with murder. (Doc. 1). On

August 15, 2018, a federal grand jury indicted Defendant for second-degree murder in Indian

Country in violation of 18 U.S.C. § 1111 and 1153. (Doc. 12). On March 13, 2019, Defendant

pleaded guilty to the indictment. (Doc. 27). As part of the plea agreement, the United States

agreed to recommend that the Court refrain from applying a vulnerable victim enhancement. Id.,

¶ 9(b).

                On May 8, 2019, the USPO submitted a PSR to the Court. (Doc. 29). The USPO

calculated Defendant’s guidelines range as 262 to 327 months of imprisonment. Id., ¶ 84. The

USPO advised that a “sentence within the advisory guideline range may be warranted in this

case.” Id., ¶ 100. On August 5, 2019, Defendant filed an Objection to the Presentence Report.

(Doc. 33). On August 16, 2019, Defendant filed a sentencing memorandum, seemingly

requesting a downward variance without specifying a sentence. (Doc. 35). The United States

asserts that full consideration of the sentencing factors warrants imprisonment of Defendant for

262 months followed by five years of supervised release with the conditions described in the

PSR.

          II.      Objections to Presentence Report

          On August 5, 2019, Defendant filed an Objection to the Presentence Report. (Doc. 33).

Defendant requested the Court refrain from applying the vulnerable victim enhancement and

accordingly amend the relevant paragraphs of the PSR. Id. Pursuant to the plea agreement, the

United States agrees with Defendant’s objection. After careful consideration of the evidence

and authority, the United States agreed to the recommendation because a court should only apply

the enhancement if “the defendant intentionally selected” the victim due to his age. U.S.S.G. §
                                                 2
           Case 1:18-cr-02670-MV Document 36 Filed 08/19/19 Page 3 of 8




3A1.1(a). Advanced age alone is insufficient support for the application of the

enhancement. United States v. Tissnolthtos, 115 F.3d 759 (10th Cir. 1997). Although it is

uncontested that Doe was seventy at the time of the murder, evidence does not support that

Defendant “selected” Doe due to his age. Rather, Defendant appeared to have selected Doe due

to his refusal to provide Defendant with alcohol. Therefore, the United States submits that the

appropriate guidelines range should be 210 to 262 months.

       III.    Analysis Under 18 U.S.C. § 3553(a)

       The Court must consider the factors set forth in 18 U.S.C. § 3553(a) in determining a

sentence that is sufficient but not greater than necessary to achieve the statutory purposes of

federal sentencing. See United States v. Booker, 543 U.S. 220 (2005). While a sentence within

the guidelines is presumptively reasonable, a court may vary after consideration of all of the

sentencing factors. Gall v. United States, 552 U.S. 38, 49 (2007). The greater the degree of

variance, the greater the justification needed. Id.

       A variance is unwarranted. Full consideration of the sentencing factors supports an

imposition of sentence within the presumptively reasonable guidelines range. While several

factors weigh neutrally, the nature and circumstances of the offenses, defendant’s history and

characteristics, need for adequate deterrence, the applicable sentencing guidelines, and the need

to avoid disparities support an imposition of a guidelines sentence.

               A. The Nature and Circumstances of the Offenses and the Defendant’s
                  History and Characteristics

       A court must consider “the nature and circumstances of the offense and the history and

characteristics of the defendant.” Id. § 3553(a)(1). This analysis “is aimed at distinguishing

among defendants who commit a particular offense or type of offense.” United States v. Irey,

612 F.3d 1160, 1202 (11th Cir. 2010). In distinguishing, a court may take into account brutality.


                                                  3
          Case 1:18-cr-02670-MV Document 36 Filed 08/19/19 Page 4 of 8




United States v. Jim, 347 F. Supp. 3d 847, 867 (D.N.M. 2018). Furthermore, a court may

consider whether defendant’s conduct resulted in multiple victims. United States v. Lente, 759

F.3d 1149, 1158 (10th Cir. 2014).

       The nature and circumstances of the offense supports imprisonment for 262 months.

Defendant murdered a seventy-year-old Vietnam veteran by repeatedly punching and stabbing

him. Defendant perpetrated this brutal murder in front of the victim’s wife. The victim’s wife

passed away days later. Although the United States concedes it could not establish causation for

criminal culpability purposes, it is reasonable to infer that watching her husband’s brutal murder

had a negative effect on her health.

       A downward variance relating to defendant’s history and characteristics is unwarranted.

Admittedly, Defendant is a young man with a troubled childhood. At age eighteen, his first

criminal charge was a second-degree murder perpetrated while he was intoxicated. This was his

first murder, but the substance abuse issues that caused it had existed for years. (Doc. 29, ¶¶ 73-

75). Despite his unique perspective of the perils of substance abuse, he continued their use,

culminating in the murder of John Doe. While the United States is sympathetic to his difficult

upbringing and mental health issues, Defendant’s poor choices caused the death of an innocent

man. Even without a variance, Defendant will be released from prison in his thirties. Doe’s

family will never see him or his wife again.

               B. The Need for the Sentence Imposed to Reflect the Seriousness of the
                  Offense, Promote Respect for the Law, Provide Just Punishment,
                  Adequate Deterrence and to Protect the Public from Further Crimes of
                  the Defendant

       A sentence within the guidelines range would reflect the seriousness of the offense and

provide adequate deterrence. Deterrence includes both general deterrence and specific

deterrence. United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006). While general

                                                 4
           Case 1:18-cr-02670-MV Document 36 Filed 08/19/19 Page 5 of 8




deterrence’s goal is to “deter others from committing the same crime by demonstrating its

disadvantageous consequences,” specific deterrence’s goal is “to incapacitate the wrongdoer, so

as to protect society from further criminal activity.” United States v. Irey, 612 F.3d 1160, 1227

(11th Cir. 2010). An overly lenient sentence “signals to others that it is not a big deal to

repeatedly defy United States' laws.” United States v. Corchado-Aguirre, 15-2115, 2015 WL

6123216 (10th Cir. Oct. 19, 2015).

       A sentence of 262 months of imprisonment reflects the seriousness of the seriousness of

the offense. Second-degree murder is one of the most serious federal crimes. Congress clearly

indicated the severity of the crime by making the maximum penalty imprisonment for life. 18

U.S.C. § 1111(b). Furthermore, as a general deterrent, a sentence within the guideline range

discourages the type of violence perpetrated by Defendant. As a specific deterrent, Defendant

will be incapacitated from committing this type of crime against his community for the duration

of his prison sentence.

               C. The Sentencing Guidelines for the Applicable Category of Offense
                  Committed by the Applicable Category of Defendant

       The Court must consider under 18 U.S.C. § 3553(a)(4) the sentencing range established

by the United States Sentencing Commission for the applicable category of offense committed

by the applicable category of defendant. The Supreme Court has recognized that even in the

post-Booker world “the [Sentencing] Commission fills an important institutional role: It has the

capacity courts lack to ‘base its determinations on empirical data and national experience, guided

by a professional staff with appropriate expertise . . .’” Kimbrough v. United States, 552 U.S. 85,

109 (2007). “In the ordinary case, the Commission’s recommendation of a sentencing range will

‘reflect a rough approximation of sentences that might achieve 3553(a)’s objectives.’” Id. “[A]

sentence within the correctly determined advisory guidelines range is entitled to a rebuttable

                                                  5
          Case 1:18-cr-02670-MV Document 36 Filed 08/19/19 Page 6 of 8




presumption of reasonableness.” United States v. Mateo, 471 F.3d 1162, 1169 (10th Cir. 2006).

A court must provide “compelling reasons” for divergence from the advisory guideline range.

Id.

       A sentence within the applicable range is supported by an analysis of the sentencing

guidelines and related precedent. If the Court sustains Defendant’s objection to the PSR by

refraining from applying the vulnerable victim enhancement, his advisory guideline range is 210

to 262 months. U.S.S.G. § 5A. A sentence within this range would be presumed reasonable

upon appellate review.

               D. The Need to Avoid Unwarranted Sentence Disparities Among Defendants
                  with Similar Records who have Been Found Guilty of Similar Conduct

       The court must consider the need to avoid unwarranted sentence disparities among

defendants situated similarly. 18 U.S.C. § 3553(a)(6). A sentence within the statutory limit,

accounting for the guideline range is the best approach to preventing unwarranted sentencing

disparities between similarly-situated defendants. The values of the justice system are

undermined when there is substantial variance in sentences for similar offenses between judicial

districts and even between individual judges in a single district. Furthermore, uniform

application of the Guidelines can temper the unconscious influence of inappropriate factors in

sentencing such as race or gender. Given the compelling interest served by the Guidelines in

avoiding unwarranted and unjust disparities in sentencing, a sentence of 262 months is

appropriate.

       A variance based upon Defendant’s claimed disparity is unsupported. In his Sentencing

Memorandum, Defendant claimed that “in the entire country, there are but six comparable

cases,” resulting in an average sentence of 159 2/3 months. (Doc. 35, p. 15). It is unclear where

Defendant obtained his information but according to the United States Sentencing Commission,

                                                6
          Case 1:18-cr-02670-MV Document 36 Filed 08/19/19 Page 7 of 8




in 2018, there were 318 defendants sentenced for murder. https://www.ussc.gov/sites/default/

files/pdf/research-and-publications/annual-reports-and-sourcebooks/2018/Table28.pdf. The

Commission found that 101 murder defendants were assigned criminal history category I. Id.

Of those convicted of murder with a criminal history category of I, the average sentence was 289

months. Id. Therefore, even a sentence of 262 months is below the national average. Any

additional reduction of the sentence would exacerbate the disparity.

       IV.     Conclusion

       WHEREFORE, the United States hereby requests the Court grant Defendant’s Objection

to the Presentence Report (Doc. 33), adopt the remaining findings in the PSR, deny Defendant’s

motion for downward variances and sentence Defendant to imprisonment for 262 months,

followed by five years of supervised release with the conditions contained in attachment A of the

PSR, a $100 special penalty assessment, and restitution.




                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney

                                                    Electronically filed on August 19, 2019

                                                    JOSEPH M. SPINDLE
                                                    Assistant U.S. Attorney
                                                    201 Third St. NW, Suite 900
                                                    Albuquerque, NM 87102
                                                    (505) 346-7274
                                                    (505) 346-7296 fax




                                                7
          Case 1:18-cr-02670-MV Document 36 Filed 08/19/19 Page 8 of 8




I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system
which caused counsel of record to be served by
electronic means, as reflected on the Notice
of Electronic Filing, and other methods of service as
indicated therein on August 19, 2019.

__/s/_________________
JOSEPH M. SPINDLE
Assistant U.S. Attorney




                                                8
